DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 01/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majumdar et al (US Pub No. 20150028388).


 	With respect to claim 1,Majumdar et al discloses a transistor gate (Fig.8B), the transistor gate comprising: a first part above a substrate that has a first width (narrower portion of 804B,Fig.8B); and a second part (top portion of 804B,Fig.8B) above the first part that is centered with respect to the first part and that has a second width that is greater than the first width (Fig.8b), wherein the first part and the second part form a single monolithic T-gate structure (Fig.8B).



With respect to claim 6, Majumdar et al discloses wherein the first part extends through an isolation layer (602,Fig.7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Radosavljevic et al (US Pub No. 20200155701).

 	With respect to claim 3, Majumdar et al does not explicitly disclose wherein the transistor gate is surrounded by a work function setting material. On the other hand, Radosavljevic et al discloses gate (224,Fig.2H) is surrounded by a work function setting material (222,Fig.2H). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings of Radosavljevic et al such that work function is used in order to adjust the threshold voltage to a correct value when using high K gate dielectric material.

 	With respect to claim 4, Majumdar et al discloses that buffer layer is made from InAlAs  (Para 31); however, Majumdar et al does not explicitly disclose wherein the first part is formed .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Then et al (WO 2017099707).


 	With respect to claim 5, Majumdar et al does not explicitly disclose wherein the first part extends through a polarization layer. On the other hand, Then et al discloses wherein the first part (lower portion of 294 and 292,Fig.2F) extends through a polarization layer (250, Fig.2F). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Majumdar et al according to the teachings Then et al such that there is a polarization layer such that the gate goes through the polarization layer in order to better control the channel region.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al (US Pub No. 20150028388), in view of Chu et al (US Pub No. 20110049526).

 	With respect to claim 7, Majumdar et al does not explicitly disclose wherein the first part extends through an adhesion layer. On the other hand, Chu et al discloses wherein the first part extends through an adhesion layer (62, Fig.Fig.16, claim 7 which is made out of oxide, 62 is right below etch stop layer, and applicant specification states that adhesion layer is made from 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895